UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

ORDER
— y —

RICHARD URENA ARIAS, 19 Cr, 356 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, US.D.J.:

It is hereby ordered that the Government will provide this Court with the
following information by Monday, December 9, 2019, at 5:00 p.m.: (i) an explanation of how
the drug quantities listed in the Government’s August 13, 2019 Pimentel letter (namely, 6,266
grams of heroin and 1,852 grams of fentanyl) were calculated; (ii) the quantities of heroin and
fentanyl recovered from the apartment in which the Defendant was found on April 2, 2019, the
day of his arrest; (iii) the contents of the two one-kilogram packages found to bear Defendant’s
fingerprints; and (iv) copies of any laboratory tests involving the drugs recovered from the
apartment in which the Defendant was found on April 2, 2019.

Dated: New York, New York

 

December 4. 2019
SO ORDERED.
hud © fancy
Paul G, Gardephe ¢

United States District Judge

 
